Citation Nr: 0410259	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  94-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from June 1941 to 
November 1945.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1992 rating 
decision issued by the Detroit, Michigan Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim of entitlement to an evaluation in excess of 30 percent for 
his service-connected psychiatric disability.

The Board denied the appellant's increased rating claim in a 
decision dated July 26, 2002.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In March 2003, the parties 
filed a Joint Motion for Remand and requested a stay of 
proceedings pending a ruling on the Joint Motion.  The basis for 
the Motion for Remand was that the Board had not adequately 
addressed VA's compliance with the duty to notify under 38 
U.S.C.A. § 5103(a), pursuant to the Court's holdings in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  A March 2003 Order of the Court 
granted the Joint Motion and vacated the Board's decision.  The 
issue on appeal was remanded for readjudication pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).  

The Board remanded the case to the RO in October 2003.  The RO was 
directed to ensure full and complete compliance with the enhanced 
duty-to-notify and duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The RO has now returned the case to 
the Board for appellate review.


REMAND

In February 2004, the RO sent a letter to the veteran.  This 
letter provided notice to the appellant that he should send VA any 
additional information or evidence that would support his claim.  
The veteran was informed that he should provide enough information 
to allow VA to assist in obtaining any additional evidence from 
healthcare providers.  The RO also instructed the veteran that, to 
establish entitlement to an increased rating, the evidence must 
show that the service-connected disability had worsened.  

Although evidence showing a worsening of the service-connected 
disability would certainly be relevant, entitlement to an 
increased rating does not turn on a showing of worsening.  Rather, 
entitlement depends on whether certain rating criteria are met.  
This is significant particularly in cases where a claimant's 
disability is under-rated.  In such an instance, evidence showing 
a worsening would not be required.  Evidence showing that the 
pertinent rating criteria were met would suffice.  Consequently, 
the Board finds that further notification is required that 
complies with the requirements of 38 C.F.R. § 3.159(b) (2003).  

Additionally, review of the evidence of record reveals that the 
most recent records of the appellant's VA medical treatment are 
dated in April 2001.  Under the newly enacted criteria, the 
Secretary shall make reasonable efforts to obtain adequately 
identified relevant records (including private records).  
Furthermore, efforts to obtain government records must continue 
until either the records are obtained or it becomes reasonably 
certain that the records do not exist or that further efforts 
would be futile.  In the case of a claim for disability 
compensation, the Secretary is supposed to provide a medical 
examination or obtain a medical opinion when such an examination 
or opinion is necessary to make a decision on the claim.  In this 
case, VA last examined the appellant in October 2001.  Given the 
passage of time, the Board finds that another examination would be 
helpful.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any other applicable legal 
precedent is completed.  In particular, the RO must notify the 
appellant of the specific information and evidence needed to 
substantiate his claim for an increased rating for a psychiatric 
disability.  This should include specific notice of what the 
evidence must show in accordance with the pertinent rating 
criteria (both old and new) to grant the benefit sought by the 
veteran.  38 C.F.R. § 4.130 (2003); 38 C.F.R. § 4.132 (1996).  The 
veteran should be specifically told of what part of the evidence 
needed to substantiate his claim he should obtain, if any, and 
what part the RO will yet attempt to obtain on his behalf, 
including an examination.  He should also be asked to provide any 
evidence in his possession that is pertinent to his claim on 
appeal.  See 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should obtain the appellant's relevant medical 
treatment records from any VA facility identified by the 
appellant, to the extent not already on file.  

3.  The RO should obtain the appellant's relevant medical 
treatment records pertaining to mental health care from any 
private doctor and/or hospital identified in the evidence or 
record or by the appellant, to the extent not already on file.  

4.  After the above development is completed, the RO should 
schedule the appellant for an examination by a psychiatrist to 
determine the severity of his service-connected psychiatric 
disability.  The entire claims file must be made available to the 
examiner for use in the record review.  

The psychiatrist should review the appellant's entire psychiatric 
history in order to construct an overall picture of his 
psychiatric status over the years.  Distinctions between service 
and non-service-connected disorders should be noted.  All 
appropriate testing should be accomplished.  Based on a review of 
the claims file and the examination findings (or claims file 
review alone if the examination is not accomplished), the examiner 
is in particular requested to offer an opinion regarding the 
severity of the veteran's generalized anxiety disorder, and the 
extent to which it affects the appellant's ability to work.  The 
examiner should describe how the symptoms of the service-connected 
psychiatric disability have affected the appellant's social and 
industrial capacity.  If the impairment associated with the 
service-connected psychiatric disability cannot be distinguished 
from that caused by any non-service-connected condition, the 
examiner should so state and explain the reasons for that 
conclusion.

Based upon the review of the record, the psychiatrist should 
provide a Global Assessment of Functioning (GAF) Score indicating 
the level of impairment produced by the service-connected 
psychiatric disability, and any disorders due to the service-
connected psychiatric disability or service.  It is imperative 
that the psychiatrist also provide an explanation of the score's 
meaning in the context of the veteran obtaining or maintaining 
substantially gainful employment.

5.  Upon receipt of the VA examination report, the RO should 
conduct a review to verify that all requested findings and 
opinions have been provided.  If information is deemed lacking, 
the RO should refer the report to the VA examiner for corrections 
or additions.

6.  Thereafter, the RO should readjudicate the appellant's claim.  
If the benefit sought on appeal remains denied, the appellant and 
the appellant's attorney should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal, including 
38 C.F.R. § 3.321.  The SSOC should refer to the RO's application 
of both old and new rating criteria.  38 C.F.R. § 4.132 (1996); 38 
C.F.R. § 4.130 (2003).  All relevant evidence of record should be 
addressed.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

